Citation Nr: 0617657	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for pulmonary asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified before the 
undersigned at a Travel Board hearing in August 2004.  A 
transcript of this hearing is associated with the claims 
folder.

The veteran has raised the issue of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
secondary to his service-connected pulmonary asbestosis.  
This issue, however, is not currently developed or certified 
for appellate review, and is referred to the Agency Original 
Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's pulmonary asbestosis is currently 
manifested by minimal functional impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for pulmonary asbestosis have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.97, 
Diagnostic Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected pulmonary asbestosis is more disabling than 
currently evaluated.  The veteran also claims that his 
pulmonary asbestosis resulted in COPD.  As set forth in the 
introduction to this decision, this issue has not been 
prepared for appellate review and is referred back to the 
AOJ. 

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this claim, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

The RO sent the veteran a VCAA letter in September 2002, 
prior to adjudication of his claim in December 2002.  This 
letter informed the veteran that he could help with his claim 
by submitting medical evidence to support the claim if he had 
been recently treated.  He could also complete a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, authorizing VA to request his 
private medical records.  VA would try to help him obtain 
medical records, employment records, or records from other 
Federal agencies.  However, he was told that VA needed such 
information as the name and address of the records custodian 
and the approximate time frame covered by the records in 
order for VA to make attempts to obtain the records.  The 
veteran was also notified that the RO would request copies of 
his treatment records from the VA Outpatient Clinic in Mobile 
as he had informed the RO of treatment there.  Accordingly, 
the veteran was informed of the evidence that was required to 
substantiate his claim for an increased rating, of his and 
VA's respective duties for obtaining evidence, and of the 
need to submit medical evidence to support the claim.  In 
light of this letter, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.  

It is noted that the RO also sent a VCAA letter in April 
2004, which informed the veteran of the need to submit 
additional evidence showing that his pulmonary asbestosis had 
increased in severity.  This letter also informed the veteran 
of the evidence that VA would seek to provide and the 
evidence that the veteran was expected to provide.  Finally, 
this letter stated:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The veteran did not submit any additional information 
or evidence to the RO before the claims folder was 
transferred to the Board following the August 2004 Board 
hearing.  However, he had previously reported that recent 
medical treatment was received from VA.  In addition, he had 
submitted medical evidence to the RO through his 
representative in December 2002.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case,  
the veteran was provided with an initial VCAA letter in 
September 2002, prior to adjudication of his claim in 
December 2002 (a subsequent letter was also sent in April 
2004).  Here, the Board finds that any defect in the RO's 
September 2002 letter concerning the first VCAA element was 
cured when the RO sent the veteran a copy of the unfavorable 
rating determination of December 2002 (this determination set 
forth the criteria for an increased rating for pulmonary 
asbestosis).  Moreover, the veteran was aware of the 
information required to substantiate the increased rating 
claim as he sent a statement to the RO in October 2002 
indicating that he had no private doctors and that the latest 
medical information was at the VA Mobile VA Outpatient 
Clinic.  Not only has the appellant been provided, since the 
September 2002 notice, with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the first notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was not provided with 
notice of the rating criteria used to rate his pulmonary 
asbestosis until the RO provided him with a copy of the 
unfavorable rating determination in December 2002.  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
veteran provided oral testimony in his case, private medical 
evidence and directed the RO to VA medical evidence that was 
relevant to the case.  In addition, VA examined the veteran 
on a number of occasions and obtained the relevant VA medical 
records for review and consideration in connection with the 
increased rating claim.

It is noted that the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, any question as to the 
effective date to be assigned is rendered moot.   

As the Board finds that the duty to notify the veteran was 
satisfied, the Board must now examine whether the duty to 
assist was satisfied.  For claims for an increased rating, 
the duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA medical records, and VA examination 
reports.  The Board is unaware of any relevant records that 
are not already associated with the claims file.  

VA must also provide an examination or obtain a medical 
opinion when it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  
In the present case, the veteran was most recently afforded a 
VA examination in July 2003.  During the August 2004 VA 
hearing, the veteran's representative requested an 
independent medical examination to determine whether the 
veteran's service-connected pulmonary asbestosis resulted in 
his current COPD.  As this request appears to be a claim for 
secondary service connection for COPD, the Board finds that 
another examination for the pending asbestosis claim is not 
necessary in connection with the pending appeal.    

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005), and the Board will proceed with an 
analysis of this appeal.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2005); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A brief review of the history of this appeal is as follows.  
The veteran submitted his original claim for service 
connection for asbestosis in February 1995.  At the time of 
his application, he submitted a private medical report from 
Dr. S.T.G. showing a diagnosis of asbestosis in June 1989.  
The veteran was afforded a VA examination in May 1995.  At 
the time of this examination, the veteran reported a history 
of smoking 1 pack of cigarettes per day for the past 36 
years.  The impression was COPD with pulmonary function tests 
(PFTs) showing mild obstructive disease, aggravated by 
continual smoking.  The RO denied service connection for 
asbestosis in a June 1995 rating decision and the veteran 
appealed the decision.  Upon VA examination in December 1996, 
the diagnoses were chronic obstructive pulmonary disease, 
moderate, and a history of exposure to asbestosis without 
clinical evidence of asbestosis.  The veteran was afforded 
another VA examination in May 1999.  This examination report 
showed X-ray findings positive for pulmonary asbestosis and 
in June 2001 the RO granted service connection for pulmonary 
asbestosis and assigned a 10 percent rating.      

The veteran's service-connected pulmonary asbestosis is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6833.  Under DC 6833, a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy. 

Evidence relevant to the current level of severity of the 
veteran's pulmonary asbestosis includes an August 1996 
statement from Dr. S.T.G., the veteran's private physician, 
two VA examination reports, and VA outpatient treatment 
reports.  In the August 1996 statement, Dr. S.T.G. reviewed 
his June 1989 medical report and reiterated his earlier 
diagnosis of asbestosis.      

The veteran was afforded another VA examination to determine 
the severity of his pulmonary asbestosis in November 2002.  
At the time of this examination, the veteran reported that he 
continued to smoke about 3/4 of a pack of cigarettes per day.  
A chest X-ray revealed no specific findings of lung 
asbestosis.  PFTs revealed severe obstructive changes (FVC 
was 73%).  The impression was COPD/emphysema, fairly stable 
without any specific medications at the time and a history of 
pulmonary asbestosis.  

Also of record are VA outpatient treatment records dated from 
October 2002 to April 2003.  These records show treatment for 
COPD and indicate that the veteran is participating in 
smoking cessation therapy.  

The veteran was afforded another VA examination in July 2003.  
A chest X-ray at that time revealed a mild degree of 
asbestosis.  The examiner noted the radiographic evidence of 
asbestosis and history of asbestos exposure in service and 
opined that the veteran's mild asbestosis is related to 
service.  On the most recent study, FVC was 78% of predicted 
and the post-bronchodilator improvement was insignificant.  
Forced expiratory mid lung volume was 11% of predicted, which 
was indicative of a severe obstructive pulmonary defect.  
However, the examiner noted that the veteran has severe COPD 
and does not demonstrate the restrictive impairment expected 
with asbestosis.  Thus, the examiner opined that the 
veteran's current pulmonary disability can be almost entirely 
attributed to his COPD which is not an asbestos related 
disorder, but rather a smoking related disorder.  The 
examiner concluded that while there is radiographic evidence 
of asbestosis, the veteran's asbestosis does not appear to be 
associated with any functional impairment.      

Subsequently, in September 2003, the RO issued a rating 
decision proposing a reduction of the veteran's service-
connected asbestosis disorder from 10 percent to 0 percent.  
At the time of this Board decision, however, no reduction had 
occurred.  

After a review of the record, the Board finds that the 
evidence is against the veteran's claim of entitlement to a 
disability rating greater than 10 percent for pulmonary 
asbestosis because the veteran's current pulmonary disability 
can be almost entirely attributed to his non-service-
connected COPD.  In reaching a conclusion on the veteran's 
claim, the Board has considered the Court's holding in 
Mittleider v. West, 11 Vet. App. 181 (1998).  The Court found 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Here, the July 2003 VA examiner stated 
that the veteran's current pulmonary disability can be almost 
entirely attributed to his COPD which is not an asbestos 
related disorder, but rather a smoking related disorder.  The 
July 2003 examiner also noted that the veteran's service-
connected pulmonary asbestosis did not appear to be 
associated with any functional impairment.  Thus, there is no 
competent medical evidence that would support a disability 
rating greater than 10 percent.  


ORDER

A disability rating greater than 10 percent for pulmonary 
asbestosis is denied.



____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


